                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 1
                                                                   Nov 21, 2019
 2                                                                     SEAN F. MCAVOY, CLERK

 3
 4                           UNITED STATES DISTRICT COURT

 5                         EASTERN DISTRICT OF WASHINGTON
 6   UNITED STATES OF AMERICA,
                                                           Nos. 2:19-CR-0111-WFN
 7                            Plaintiff,                        2:19-CR-0119-WFN-1
 8          -vs-                                           ORDER
 9   LUIS MANUEL FARIAS-CARDENAS (1),
10   JOSHUA ISAAC STINE (2),
     PATRICK ELLIOTT PEARSON (3),
11   CRISTIAN MISAEL GOMEZ (4),
12   LUIS MANUEL RAMIREZ (5),
     ZACARIAS MARTINEZ-GARZA (6),
13   NOE ANGEL GONZALEZ-MARTINEZ (7),
14   MARIANO RUIZ-BALDERAS (8),
     JESSE LEON MANION, JR. (9),
15   HEATHER ELAINE KEATING (10),
16   LEONEL CABALLERO (11),
     FOREST WALKER HERZOG (12),
17   AMY JO DYGERT (13),
     RANDALL CURTIS GROSS, JR., (14),
18
     MICHAEL EDWARD McLAUGHLIN, JR. (15),
19   JESUS VALENICA-MORFIN (16),
     GERARDO FARIAS-CONTRERAS (17),
20   ELICEO FARIAS-CARDENAS (18),
21                       Defendants.
22
23         A pretrial conference and motion hearing was held November 20, 2019.                    The
24   Defendants were present and represented by counsel and in custody as set out in the table
25   below. Assistant United States Attorney Caitlin Baunsgard represented the Government.
26                      Defendant              Custody                Counsel
         Luis Manuel Farias-Cardenas (1)         YES Christopher R. Black
27       Joshua Isaac Stine (2)                  YES Kent N. Doll, Jr.
28       Patrick Elliott Pearson (3)             YES Brian P. Whitaker


     ORDER - 1
 1                     Defendant                   Custody                 Counsel
         Cristian Misael Gomez (4)                   YES     James M. Parkins
 2       Luis Manuel Ramirez (5)                     YES     Timothy D. Trageser
 3       Zacarias Martinez-Garza (6)                 YES     Roger J. Peven
 4       Noe Angel Gonzalez-Martinez (7)             No      Curran C. Dempsey
         Mariano Ruiz-Balderas (8)                   YES     Karen S. Lindholdt
 5       Jesse Leon Manion, Jr. (9)                  No      Jeffrey S. Niesen
 6       Heather Elaine Keating (10)                 No      Bevan J. Maxey
 7       Leonel Caballero (11)- not present          No      Richard L. Mount
         Forest Walker Herzog (12)                   No      David M. Miller
 8       Amy Jo Dygert (13)                          No      Nicolas V. Vieth
 9       Randall Curtis Gross (14)                   YES     Walter L. Ayers / Zachary L. Ayers
         Michael Edward McLaughlin, Jr. (15)         YES     Frank L. Cikutovich
10
         Jesus Valenica-Morfin (16)                  YES     Virginia Rockwood
11       Gerardo Farias Contreras (17) and           YES Mark E. Vovos
12                             2:19-CR-0119-1
         Eliceo Farias-Cardenas (18)                 YES David Hammerstad
13
14         The Government updated the Court as to the status of discovery. The Court reviewed
15   Behind the Gavel's status update with counsel. The bulk of discovery will be provided and
16   processed within the next few weeks. However, expert reports may take up to three months.
17   The Court urged the Government to nudge the labs along to expedite expert reports as
18   several Defendants have been in custody for several months and they would like the case to
19   move forward as expeditiously as possible.
20         The Court granted the Government's oral motion to dismiss 2:19-CR-0119-WFN-1.
21   The Court reserved ruling on the Government's request for a bench warrant for Defendant
22   Caballero (11) asking Mr. Mount to provide the Court with a status update after the hearing.
23         The Court and parties discussed scheduling. Some Dfendants expressed concerns
24   regarding a motion deadline as early as late January, but others objected to further delay.
25   Upon further discussion, the Court set a briefing deadline for motions, but indicated that the
26   Court will be flexible regarding the currently set trial date. The Court and parties will revisit
27   the trial date at the next pretrial conference. Deadlines for trial materials, including motions
28   in limine, will be set at a later hearing. The Court has reviewed the file and Motions and is


     ORDER - 2
 1   fully informed. This Order is entered to memorialize and supplement the oral rulings of the
 2   Court. Accordingly,
 3              IT IS ORDERED that:
 4                                        2:19-CR-0119-WFN-1
 5              1. The Government's oral motion to dismiss the Indictment is GRANTED.
 6              2. The Indictment is DISMISSED without prejudice.
 7                                         2:19-CR-0111-WFN
 8              3. A pretrial conference shall be held February 19, 2020, at 10:00 a.m., in
 9   Spokane, Washington.
10                 (a) All additional motions shall be filed and served no later than January 24,
11   2020.
12                 (b) Responses shall be filed and served no later than February 7, 2020.
13              The District Court Executive is directed to file this Order and provide copies to
14   counsel.
15              DATED this 21st day of November, 2019.
16
17
18                                                   WM. FREMMING NIELSEN
     11-21-19                                 SENIOR UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28


     ORDER - 3
